Citation Nr: 1429874	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-48 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for left knee fracture status post arthroscopy for meniscus repair (left knee disability), currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to April 1992 and from January 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An October 2008 rating decision continued the 10 percent evaluation.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that pertinent records may be absent from the claims file.  In May 2010, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain private treatment records from Medical University of South Carolina.  However, records from Medical University are not in the claims file, nor was a Supplemental Statement of the Case (SSOC) noting consideration of records from that facility issued following the November 2009 Statement of the Case (SOC).  As these records pertain to the Veteran's claim, they should be obtained and made part of the record.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  In conjunction with the Veteran's claim of entitlement to an increased evaluation for his left knee disability, he underwent a VA examination in May 2014.  However, the Board finds that the examination report is internally inconsistent and is thus not adequate, because it does not provide sufficient information to decide the Veteran's claim.

Specifically, the examination report indicated that the Veteran experienced no pain in his left knee and had no additional limitation in range of motion following repetitive-use testing, but the examiner then noted that the Veteran exhibited less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner later stated that the DeLuca factors had been considered and reported that the Veteran had no additional limitation by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  The examiner also indicated that the Veteran used a knee brace and cane because of pain.  Additionally, the examiner reported she was unable to conduct joint stability tests on the Veteran's knee, but noted that the Veteran had normal results for the three stability tests.  Therefore, a remand is necessary to obtain a new examination.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record suggests that the Veteran is unable to maintain substantially gainful employment, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records, to include those relating to the Veteran's left knee disability.  All records received should be associated with the claims folder.  
Additionally, any existing temporary files should be associated with the claims folder.

3.  Request the Veteran furnish all dates and places of medical care for his service-connected disabilities, to include treatment for his left knee.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and severity of his left knee disability.  The examiner is requested to review the claims folder, to include this remand.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.

All indicated studies, including range of motion studies in degrees, should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should opine whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should discuss whether the Veteran's knee exhibits any recurrent subluxation or lateral instability, in light of the Veteran's reports of his left knee giving way.  If subluxation or instability is found, the examiner should provide an opinion, in his or her best medical judgment, whether this subluxation and or instability is slight, moderate, or severe in degree.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected knee disability on his ability to perform tasks, including sedentary and physical tasks.

5.  Complete any development required to adjudicate the Veteran's inferred claim of TDIU, to include that required to assess the functional impairment caused by his other service-connected disabilities (PTSD and left forearm disability).

6.  Thereafter, readjudicate the issues on appeal, to include TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

